DETAILED ACTION

Status of Claims
Claims 1-16 are pending.  Of the pending claims, claims 1, 2, and 15 are withdrawn from examination, and claims 3-14 and 16 are presented for examination on the merits.
An after final submission has been filed on 04/21/2022.  There are no amendments to the claims.  The remarks have been considered.

Request for Rejoinder
This application is in condition for allowance except for the presence of claims 1, 2, and 15 directed to an invention non-elected with traverse in the reply filed on 12/29/2021.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.  The prosecution of this case is closed except for consideration of the above matter.  See MPEP § 821.01.
Applicant’s request for rejoinder is acknowledged.  However, claims 1, 2, and 15 are not eligible for rejoinder because they do not include all the features of the allowed claims.  Claim 3 is allowed based at least in part on the following limitations regarding ‘a’ and ‘b,’ with ‘b’ ranging from 0.001 to 0.140, non-inclusive of the lower endpoint of 0.001:

    PNG
    media_image1.png
    71
    236
    media_image1.png
    Greyscale

Claim 1, however, recites a limitation in which ‘b’ ranges from 0.001 to 0.140, inclusive of both endpoints including the value of 0.001 in the claimed range.

    PNG
    media_image2.png
    77
    236
    media_image2.png
    Greyscale

The chemical composition of claim 1 is broader than the chemical composition of claim 3.  This broader ‘b’ range was not present during the course of examination of claim 3. 
Additionally, claims 3-14 and 16 are based on the criticality of ‘a+b’ contingent on ‘a’ and ‘b’ satisfying the ranges set forth in claim 3, but that same criticality cannot extend to the ‘a+b’ of claim 1 given that the underlying range of ‘b’ is broader than the underlying ‘b’ range of claim 3.  
Furthermore, claim 1 is directed to a nano-hetero structure where initial fine crystal exists in an amorphous phase.  This structure differs from that of claim 3, which is directed to a nano-crystalline Fe-based alloy.  There is no mention or requirement of an amorphous structure in claim 3.  Thus, claims 1, 2, and 15 are not eligible for rejoinder because of their scope differs from that of claims 3-14 and 16 and because they do not include all features of the allowed claims.

Allowable Subject Matter
Claims 3-14 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s remarks filed on 04/21/2022 have been considered and are persuasive.  As demonstrated by the specification, the value of ‘a+b’ is shown to be critical over the claimed range, with inventive Sample Nos. 21 and 24 showing both low coercivity (Hc ≤ 3.0 A/m) and high saturation magnetic flux density (Bs ≥ 1.40 T) when ‘a+b’ is between 0.020 and 0.140 inclusive of endpoints.  To show data points close to but outside the claimed range, comparative example Sample No. 19 shows that neither Hc (3.2 A/m) nor Bs (1.38 T) is met when ‘a+b’ (0.150) is higher than 0.140.  Comparative example Sample No. 20 shows that Hc is too large (4.8 A/m) when ‘a+b’ (0.015) is lower than 0.020.
Yoshizawa et al. (US 2009/0065100 (A1)) disclose that ‘M,’ which includes at least one element selected from Ti, V, Zr, Nb, Mo, Hf, Ta, and W, is greater than zero to 10 atomic percent (0.000-0.100 atomic percent when the total elements is 1.000).  This range is broader than the claimed range.  Yoshizawa does not teach or suggest limiting the range to the claimed range of ‘a+b’ (Ti plus a ‘M’ element, where ‘M’ is one or more of Nb, Hf, Zr, Ta, Mo, W, and V) in order to achieve the results discovered in the instant invention.  Thus, the prior art neither teaches nor suggest the claimed invention.

Conclusion
This application is in condition for allowance except for the following formal matters: Claims 1, 2, and 15 are pending and withdrawn with traverse.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 11, 2022